Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                (Fort Lauderdale Division)

                                     Case No. 18-cv-62562-BB

 BROWARD COUNTY, a political subdivision     )
 of the state of Florida,                    )
                                             )
                 Plaintiff,                  )
 v.                                          )
                                             )
 ENVIRON TOWERS I CONDOMINIUM                )
 ASSOCIATION, INC., a Florida not-for-profit )
 corporation,                                )
                                             )
                Defendant.                   )
 _______________________________________ )

              THE ASSOCIATION'S ANSWER & AFFIRMATIVE DEFENSES

        Defendant,    ENVIRON       TOWERS        I   CONDOMINIUM          ASSOCIATION,        INC.

 (hereinafter "the Association" and/or Defendant), by and through its undersigned counsel, and in

 accordance with the Federal Rules of Civil Procedure, hereby files its Answer and Affirmative

 Defenses to Plaintiff's Complaint as follows:

        1.      To the extent a response is required, the Association admits that Plaintiff has filed

 this action alleging the claims set forth in its Complaint. Defendant expressly denies any liability

 to Plaintiff and/or to unit owner, PATRICIA CINTRON ("CINTRON"), or any alleged violation

 of the Federal Fair Housing Act, as amended by the Fair Housing Amendments Act, or the

 Broward County Human Rights Act.

        2.      The Association admits the allegations set forth in paragraph 2 of the Complaint

 for purposes of jurisdiction only. Defendant expressly denies any liability to Plaintiff or to

 CINTRON.
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 2 of 8



        3.      The Association admits the allegations set forth in paragraph 3 of the Complaint

 for purposes of venue only. Defendant expressly denies any liability to Plaintiff or CINTRON.

        4.      The Association is without knowledge of the allegations set forth in paragraph 4

 of the Complaint and they are, therefore, denied.

        5.      To the extent that a response is required, the Association states the language of

 the Fair Housing Act, 42 U.S.C. §3601 et seq., speaks for itself and is the best evidence of its

 contents.

        6.      To the extent that a response is required, the Association states the language of 42

 U.S.C. §3616 and 24 C.F.R. §§115.205-205 speaks for itself and is the best evidence of its

 content.

        7.      The Association admits the allegations set forth in paragraph 7 of the Complaint.

        8.      The Association is without knowledge regarding the allegations set forth in

 paragraph 8 of the Complaint and they are, therefore, denied.

        9.      The Association admits only that at the time of the events set forth herein,

 CINTRON owned and resided in Unit 106 in the condominium building located at 7200 Radice

 Court. Defendant denies the remainder of the allegations set forth in paragraph 9 of the

 Complaint.

        10.     The Association is without knowledge of the allegations set forth in paragraph 10

 of the Complaint and they are, therefore, denied.

        11.     The Association is without knowledge of the allegations set forth in paragraph 11

 of the Complaint and they are, therefore, denied.




                                                 2
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 3 of 8



        12.       Defendant admits only that on or about January 16, 2018, CINTRON made a

 written request to the Association to keep a dog in her condominium apartment. The Association

 denies the remainder of the allegations of paragraph 12 of the Complaint.

        13.       Defendant admits only that the Association's rules and regulations prohibit pets on

 the premises of the condominium, and denies the remainder of the allegations of paragraph 13 of

 the Complaint.

        14.       The Association admits that Plaintiff submitted a letter from a doctor with the

 written request referred to in paragraph 12 of the Complaint. The letter speaks for itself and is the

 best evidence of its contents.

        15.       The Association admits only that on or about January 30, 2018, the Association

 denied CINTRON's request (in writing) to keep a dog in her condominium unit and further

 denies that its denial was done “summarily.”

        16.       To the extent a response is required, the Association states that its written denial

 of CINTRON's request to keep a dog in her condominium unit speaks for itself and is the best

 evidence of its contents.

        17.       Denied.

        18.       Defendant admits only that on or about March 10, 2018, CINTRON filed a

 complaint against the Association with the Broward County Human Rights Section and further

 states that CINTRON's complaint speaks for itself and is the best evidence of its contents.

        19.       The Association is without knowledge regarding the allegations of paragraph 19

 of the Complaint and they are, therefore, denied.

        20.       The Association is without knowledge regarding the allegations of paragraph 20

 of the Complaint and they are, therefore, denied.




                                                   3
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 4 of 8



        21.     The Association is without knowledge regarding the allegations of paragraph 21

 of the Complaint and they are, therefore, denied.

           ANSWER TO COUNT I – VIOLATION OF 42 U.S.C. §3604(f)(2) and (f)(3)(b)

        22.     Defendant realleges its responses to paragraphs 1 through 21 of the Complaint as

 though fully set forth herein.

        23.     The Association denies the allegations of paragraph 23 of the Complaint.

        24.     The Association is without knowledge regarding the allegations of paragraph 24

 of the Complaint and they are, therefore, denied.

                       ANSWER TO COUNT II – VIOLATION OF THE
                        BROWARD COUNTY HUMAN RIGHTS ACT

        25.     Defendant realleges its responses to paragraphs 1 through 21 of the Complaint as

 though fully set forth herein.

        26.     The Association denies the allegations of paragraph 26 of the Complaint.

        27.     The Association is without knowledge regarding the allegations of paragraph 27

 of the Complaint and they are, therefore, denied.

        28.     The Association denies that its conduct or actions were discriminatory or that they

 were intentional, willful, or taken in disregard to the rights of CINTRON.


                             ANSWER TO PRAYER FOR RELIEF
                               IN BOTH CAUSES OF ACTION

        Denied. The Association denies that Plaintiff is entitled to declaratory or injunctive

 relief, that CINTRON is entitled to an award of any monetary damages, that the County is

 entitled to an award of its attorney's fees, that a civil penalty should be assessed against the

 Association, or any other form of relief in the absence of a plausible claim against Defendant.




                                                 4
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 5 of 8



                                  AFFIRMATIVE DEFENSES

        Preliminary discovery and investigation has revealed that one or more of the following

 defenses are or may become available to Defendant, ENVIRON TOWERS I CONDOMINIUM

 ASSOCIATION, INC., in this matter. The Association therefore asserts said defenses in order to

 preserve the right to assert them. Upon completion of discovery, and if the facts so warrant,

 Defendant may withdraw any of these defenses as may be appropriate.

        The Association reserves the right to amend these affirmative defenses, as additional

 formation is obtained through discovery and/or otherwise.

                               FIRST AFFIRMATIVE DEFENSE

        Plaintiff fails to state a claim upon which relief can be granted because the Complaint

 does not allege sufficient ultimate facts showing that CINTRON suffers from a “disability”

 and/or “handicap” within the meaning of the Federal Fair Housing Act or Broward County

 Human Rights Act, or how having a dog in her condominium apartment ameliorates and/or is

 necessary for CINTRON to have an equal opportunity to use and enjoy her apartment.

                              SECOND AFFIRMATIVE DEFENSE

        At all times material herein, the Association acted without malice or discriminatory

 animus, without reckless disregard for the rights of CINTRON, and affirmatively engaged in

 good faith efforts to comply with all applicable laws.

                              THIRD AFFIRMATIVE DEFENSE

        The Association affirmatively states the claims asserted are barred because Defendant

 adhered to and complied with all federal, state, and/or local laws governing its actions in

 connection with the subject real property. Specifically, the Association denies violating any

 provision of the Federal Fair Housing Act or the Broward County Human Rights Act.




                                                  5
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 6 of 8



                             FOURTH AFFIRMATIVE DEFENSE

        CINTRON's claim for damages is barred or reduced to the extent that she failed to take

 reasonable steps to mitigate her damages, including without limitation, seeking necessary

 medical providers for treatment and providing this information to the Association when it

 attempted to engage CINTRON in the interactive process.

                              FIFTH AFFIRMATIVE DEFENSE

        Both before and after the Association denied CINTRON's request to keep a dog in her

 condominium apartment, a member of the Association's Board of Directors verbally advised

 CINTRON that her documentation was insufficient and invited CINTRON to submit further

 supporting documentation from her medical and mental health provider(s) to establish that she

 suffered from a “disability” or “handicap” under the applicable laws. Thus, the Association

 appropriately engaged in the interactive process.

                              SIXTH AFFIRMATIVE DEFENSE

        Upon information and belief, CINTRON has unclean hands and her claim for relief being

 enforced by Broward County should be barred because CINTRON submitted her request to keep

 a dog in her condominium unit with a letter from a licensed clinical social worker whose office

 CINTRON had never visited (which is located in Osprey) and who had never diagnosed or

 treated CINTRON for any specific medical or mental health disorder.

                            SEVENTH AFFIRMATIVE DEFENSE

        At all times material herein, the Association's actions toward Plaintiff were taken based

 on legitimate, non-discriminatory reasons.




                                                 6
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 7 of 8



                              EIGHTH AFFIRMATIVE DEFENSE

        The Association is committed to maintaining an environment where all individuals are

 treated fairly; harassment, retaliation, or discrimination of any kind is absolutely prohibited.

           THE ASSOCIATION's REQUEST FOR ATTORNEYS FEES & COSTS

        Defendant,     ENVIRON       TOWERS       I CONDOMINIUM             ASSOCIATION,            INC.,

 respectfully requests and seeks its attorneys and costs pursuant to the Fair Housing Act, 42

 U.S.C. 3613(c)(2) and the Broward County Human Rights Act, §16 ½ - 53(f) as the prevailing

 party entitled to such fees and costs.

        WHEREFORE, Defendant, ENVIRON TOWERS I CONDOMINIUM ASSOCIATION,

 INC., requests this Court to deny Plaintiff's request for relief and demand judgment against the

 Plaintiff, to award Defendant its attorney's fees and costs, and to provide such further relief as

 this Court deems just and proper.



                                                       Respectfully submitted,

                                               By: /s/Andrew J. Marchese
                                                   ANDREW J. MARCHESE
                                                   Florida Bar Number: 061931
                                                   MARSHALL, DENNEHEY, WARNER,
                                                   COLEMAN & GOGGIN
                                                   Counsel for Defendant ENVIRON TOWERS I
                                                   CONDOMINIUM ASSOCIATION, INC.
                                                   100 Northeast Third Avenue, 11th Floor
                                                   Fort Lauderdale, FL 33301
                                                   Telephone No.: (954) 847-4920
                                                   Facsimile No.: (954) 627-6640
                                                   ajmarchese@mdwcg.com;
                                                   mdlincoff@mdwcg.com




                                                   7
Case 0:18-cv-62562-BB Document 10 Entered on FLSD Docket 11/28/2018 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 28, 2018, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system. I further certify that I e-mailed or

 mailed the foregoing document and the notice of electronic filing to all counsel of record or pro

 se parties of record, either via transmission of Notices of Electronic Filing generated by CM/ECF

 or by U.S. Mail for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.

 Rocio Blanco Garcia, Esq.
 Andrew J. Myers, Esq.
 Assistant County Attorney for Broward County
 115 S. Andrews Ave., Suite 423
 Fort Lauderdale, FL 33301
 rblancogarcia@broward.org



                                                    /s/ Andrew J. Marchese
                                                    ANDREW J. MARCHESE




                                                8
